Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 1 of 30 PageID #: 206



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  UNITED SERVICES AUTOMOBILE                   )
  ASSOCIATION                                  )
  a Texas reciprocal inter-insurance exchange, )
                                               )
                 Plaintiff,                    )
                                               )
                                                     Civil Action No. 2:18-CV-366
          v.                                   )
                                                     JURY TRIAL DEMANDED
                                               )
  WELLS FARGO BANK, N.A.,                      )
  a national banking association,              )
                                               )
                  Defendant.                   )




  DEFENDANT WELLS FARGO BANK, N.A.’S ANSWER, AFFIRMATIVE DEFENSES,
           AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

         Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), by and through its undersigned

  counsel, responds to the allegations of Plaintiff’s Complaint as follows:

         The first paragraph of the Complaint is an introductory paragraph that does not require a

  response by Wells Fargo. To the extent that this introductory paragraph requires a response, Wells

  Fargo admits that the Complaint purports to have been filed by United Services Automobile

  Association (“USAA”), a Texas reciprocal inter-insurance exchange, by and through its

  undersigned counsel of Irell & Manella LLP and Parker, Bunt & Ainsworth, P.C.

                                       I.     THE PARTIES

         1.      Wells Fargo admits that “USAA is a reciprocal inter-insurance exchange and

  unincorporated association organized under the laws of the State of Texas having its principal

  place of business at 9800 Fredericksburg Road, San Antonio, Texas 78288.” Wells Fargo further

  admits that the USAA family of companies provides insurance, banking, investments, retirement
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 2 of 30 PageID #: 207



  products and services to members of the military and their eligible family members. Wells Fargo

  further admits that USAA “does business in this judicial district, and through its website at

  www.usaa.com and USAA Mobile smartphone applications.” Unless specifically admitted, Wells

  Fargo is without knowledge or information to form a belief as to the truth of the remaining

  allegations in paragraph 1 of the Complaint and, on that basis, denies all such allegations.

         2.      Wells Fargo admits the allegations of paragraph 2 of the Complaint.

                               II.     JURISDICTION AND VENUE

         3.      Wells Fargo admits that this Court has subject matter jurisdiction over this action.

         4.      Wells Fargo admits it is registered to do business in Texas and maintains an agent

  authorized to receive service of process within Texas. Wells Fargo further admits that it operates

  bank branches and ATMs in the state of Texas and in this judicial district. Unless specifically

  admitted, Wells Fargo denies the remaining allegations of paragraph 4 of the Complaint,

  including (but not limited to) any allegation that Wells Fargo has committed any act of

  infringement within this judicial district, the State of Texas, or elsewhere in the United States.

         5.      While Wells Fargo does not contest that venue is proper in this judicial district,

  venue is not convenient for Wells Fargo and its witnesses, and Wells Fargo reserves the right to

  seek transfer pursuant to 28 U.S.C. § 1404. Wells Fargo denies that it has committed any act of

  infringement within this judicial district, the State of Texas, or elsewhere in the United States that

  would render venue proper under 28 U.S.C. § 1400(b).




                                                  -2-
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 3 of 30 PageID #: 208



                                 III.     ONGOING LITIGATION

         6.      Wells Fargo admits there is another patent infringement case pending against Wells

  Fargo, Case No. 2:18-cv-245, which was filed on June 7, 2018. Wells Fargo further admits that

  the two suits involve different patent families. Wells Fargo also admits that two of the patents

  asserted in the instant complaint did not issue until after the 2:18-cv-245 case was filed.   Unless

  specifically admitted, Wells Fargo denies the remaining allegations of paragraph 6 of the

  Complaint.

                                IV.      FACTUAL ALLEGATIONS

                                        The USAA Patents-in-Suit

         7.      Wells Fargo admits that the ’136, ’332, ’681, ‘227, and ’605 Patents list USAA as

  the assignee. Wells Fargo is without knowledge or information sufficient to form a belief as to the

  truth of the remaining allegations of paragraph 7 of the Complaint and, on that basis, denies all

  such allegations.

                                   The ’136, ’332, and ’681 Patents

         8.      Wells Fargo admits that the ’136, ’332, and ’681 Patents are entitled “Systems and

  methods for remote deposit of checks,” and indicate on their face that Charles Lee Oakes III,

  randy Ray Morlen, Bharat Prasad, and Troy Bartlette Hugh are inventors. Wells Fargo further

  admits that paragraph 8 of the Complaint includes a figure from the ’136, ’332, and ’681 Patents.

  Unless specifically admitted, Wells Fargo denies the remaining allegations of paragraph 8 of the

  Complaint, including (but not limited to) any allegation that Wells Fargo has committed any act

  of infringement, and any allegation that the ’136, ’332, and ’681 Patents are directed to any

  improvements over the prior art.

         9.      Wells Fargo admits that the ’136, ’332, and ’681 Patents state, “[t]he described

  embodiments contemplate a system, method and computer-readable medium with computer-


                                                  -3-
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 4 of 30 PageID #: 209



  executable instructions for remotely redeeming a negotiable instrument.” Wells Fargo further

  admits that the ’136, ’332, and ’681 Patents state, “[a] log file may be generated comprising one

  or more of said first image and said second image, in addition to a variety of other potentially

  useful information for processing and/or trouble-shooting the deposit transaction.”    Wells Fargo

  further admits that the ’136, ’332, and ’681 Patents state, “[u]pon receipt of check images, an

  Optical Character Recognition (OCR) process may be invoked to determine certain information

  about the check.” Unless specifically admitted, Wells Fargo denies the remaining allegations of

  paragraph 9 of the Complaint, including (but not limited to) any allegation that the ’136, ’332, and

  ’681 Patents provide any improvements over the prior art.

                                      The ’227 and ’605 Patents

         10.     Wells Fargo admits the ’227 Patent is entitled “Systems and methods for remote

  deposit of checks,” and the ’605 Patent is entitled “Digital camera processing system.” Wells

  Fargo admits that the ’227 and ’605 Patents indicate on their face that Charles Lee Oakes, III,

  Randy Ray Morlen, Michael Frank Morris, Reynaldo Medina, III, Greg Alan Harpel, Gabriel

  Glenn Gavia, Bharat Prasad, Frank Kyle Major, and Jeffrey Neal Pollack are inventors. Wells

  Fargo further admits that paragraph 10 of the Complaint includes a figure from the ’227 and ’605

  Patents. Unless specifically admitted, Wells Fargo denies the remaining allegations of paragraph

  10 of the Complaint, including (but not limited to) any allegation that Wells Fargo has committed

  any act of infringement, and any allegation that the ’227 or ’605 Patents are directed to any

  improvements over the prior art.

         11.     Wells Fargo admits the ’227 Patent is entitled “Systems and methods for remote

  deposit of checks,” and the ’605 Patent is entitled “Digital camera processing system.” Unless

  specifically admitted, Wells Fargo denies the remaining allegations of paragraph 11 of the




                                                 -4-
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 5 of 30 PageID #: 210



  Complaint, including (but not limited to) any allegation that the ’227 and ’605 Patents were new,

  novel, and useful, provide any improvements over the prior art, or solve discrete, technological

  problems associated with computer systems.

                                Wells Fargo’s [Alleged] Infringement

         12.       Wells Fargo admits the allegations of paragraph 12 of the Complaint.

         13.       Wells Fargo expressly denies any allegation it committed acts of patent

  infringement. Wells Fargo admits that USAA collectively refers to Wells Fargo’s remote deposit

  capture systems as “Wells Fargo Mobile Deposit” in the Complaint. Unless specifically admitted,

  Wells Fargo denies the remaining allegations of paragraph 13 of the Complaint.

         14.       Wells Fargo is without knowledge or information sufficient to form a belief as to

  the truth of the allegations of paragraph 14 of the Complaint and, on that basis, denies all such

  allegations.

         15.       Wells Fargo admits that on June 26, 2012, a Wells Fargo representative—

  identified as Brian Pearce—is quoted as stating about mobile deposit that “[i]t’s the service

  our mobile customers request most often,” and that “[t]here’s a lot of demand for this service.”

  Unless specifically admitted, Wells Fargo denies the remaining allegations of paragraph 15 of

  the Complaint.

         16.       Wells Fargo admits the allegations of paragraph 16 of the Complaint.

         17.       Wells Fargo admits the allegations of paragraph 17 of the Complaint.

         18.       Wells Fargo admits that Mobile Deposit is incorporated into the “Wells Fargo

  Mobile” iPhone and Android applications, where it is highlighted as a feature in the applications’

  descriptions. Wells Fargo further admits that “[a]ccording to the Google Play Store, Wells Fargo

  Mobile has been downloaded over 10 million times on Android devices.” Wells Fargo further




                                                  -5-
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 6 of 30 PageID #: 211



  admits that (as of the date of the Complaint) “Wells Fargo Mobile for iPhone” has a “ranking [of]

  #8 on the iTunes App Store’s Finance category.” Unless specifically admitted, Wells Fargo denies

  the remaining allegations of paragraph 18 of the Complaint.

         19.     Wells Fargo admits that “Wells Fargo Mobile Deposit allows customers to

  deposit checks remotely,” and that this process may include the steps of “identifying an account

  for deposit, [and] entering the dollar amount of the deposit.” Wells Fargo further admits that

  sequence of screenshots in paragraph 19 of the Complaint could be found on Wells Fargo’s

  website as of the filing of this Answer. Unless specifically admitted, Wells Fargo denies the

  remaining allegations of paragraph 19 of the Complaint.

         20.     Wells Fargo denies the allegations of paragraph 20 of the Complaint.

         21.     Wells Fargo denies the allegations of paragraph 21 of the Complaint.

         22.     Wells Fargo admits that USAA approached Wells Fargo in August 2017 to

  discuss USAA’s Remote Deposit Capture (RDC) patents. Wells Fargo denies any allegation that

  Wells Fargo has committed any act of infringement. Unless specifically admitted, Wells Fargo

  is without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations of paragraph 22 of the Complaint and, on that basis, denies all such allegations.

                     V.      FIRST CLAIM FOR RELIEF – ’136 PATENT

         23.     Paragraph 23 does not require a response by Wells Fargo.

         24.     Wells Fargo admits that the ’136 Patent is entitled “Systems and methods for

  remote deposit of checks” and indicates on its face that it issued on December 29, 2015.        Wells

  Fargo admits that Exhibit 1 to the Complaint purports to be a copy of the ’136 Patent. Wells Fargo

  denies that the ’136 Patent was duly and lawfully issued. Any remaining allegations are denied.




                                                 -6-
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 7 of 30 PageID #: 212



         25.     Wells Fargo admits that the ’136 Patent lists USAA as the assignee. Unless

  specifically admitted, Wells Fargo denies the remaining allegations of paragraph 25 of the

  Complaint, including (but not limited to) any allegation that Wells Fargo has committed any act

  of infringement (whether literal or under the doctrine of equivalents).

         26.     Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 26 of the Complaint are denied.

         27.     Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 27 of the Complaint are denied.

         28.     Wells Fargo admits that the version of Wells Fargo Mobile Deposit depicted in

  paragraph 28 of the Complaint instructs the user to indicate the amount to be deposited and the

  account into which the check is to be deposited. Unless specifically admitted, Wells Fargo denies

  the remaining allegations of paragraph 28 of the Complaint.

         29.     Wells Fargo denies the allegations of paragraph 29 of the Complaint.

         30.     Wells Fargo denies the allegations of paragraph 30 of the Complaint.

         31.     Wells Fargo admits that USAA has approached Wells Fargo regarding licensing

  of USAA’s mobile deposit patents.        Unless specifically admitted, Wells Fargo denies the

  remaining allegations of paragraph 31 of the Complaint, including (but not limited to) any

  allegation that Wells Fargo has committed any act of infringement.

         32.     Wells Fargo denies the allegations of paragraph 32 of the Complaint.

         33.     Wells Fargo denies the allegations of paragraph 33 of the Complaint.

         34.     Wells Fargo denies the allegations of paragraph 34 of the Complaint.

         35.     Wells Fargo denies the allegations of paragraph 35 of the Complaint.

         36.     Wells Fargo denies the allegations of paragraph 36 of the Complaint.




                                                 -7-
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 8 of 30 PageID #: 213



         37.     Wells Fargo denies the allegations of paragraph 37 of the Complaint.

                    VI.    SECOND CLAIM FOR RELIEF – ’332 PATENT

         38.     Paragraph 38 does not require a response by Wells Fargo.

         39.     Wells Fargo admits that the ’332 Patent is entitled “Systems and methods for

  remote deposit of checks,” and indicates on its face that it issued on March 5, 2013. Wells Fargo

  admits that Exhibit 2 to the Complaint purports to be a copy of the ’332 patent. Wells Fargo denies

  that the ’332 patent was duly and lawfully issued. Any remaining allegations are denied.

         40.     Wells Fargo admits that the ’332 Patent lists USAA as the assignee. Unless

  specifically admitted, Wells Fargo denies the remaining allegations of paragraph 40 of the

  Complaint.

         41.     Wells Fargo denies the allegations of paragraph 41 of the Complaint.

         42.     Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 42 of the Complaint are denied.

         43.     Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 43 of the Complaint are denied.

         44.     Wells Fargo admits that the version of Wells Fargo Mobile Deposit depicted in

  paragraph 44 of the Complaint instructs the user to indicate the amount to be deposited and the

  account into which the check is to be deposited. Unless specifically admitted, Wells Fargo denies

  the remaining allegations of paragraph 44 of the Complaint.

         45.     Wells Fargo denies the allegations of paragraph 45 of the Complaint.

         46.     Wells Fargo denies the allegations of paragraph 46 of the Complaint.

         47.     Wells Fargo denies the allegations of paragraph 47 of the Complaint.




                                                 -8-
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 9 of 30 PageID #: 214



         48.     Wells Fargo admits that USAA has approached Wells Fargo regarding licensing of

  USAA’s mobile deposit patents. Unless specifically admitted, Wells Fargo denies the remaining

  allegations of paragraph 48 of the Complaint, including (but not limited to) any allegation that

  Wells Fargo has committed any act of infringement.

         49.     Wells Fargo denies the allegations of paragraph 49 of the Complaint.

         50.     Wells Fargo denies the allegations of paragraph 50 of the Complaint.

         51.     Wells Fargo denies the allegations of paragraph 51 of the Complaint.

         52.     Wells Fargo denies the allegations of paragraph 52 of the Complaint.

         53.     Wells Fargo denies the allegations of paragraph 53 of the Complaint.

         54.     Wells Fargo denies the allegations of paragraph 54 of the Complaint.

         55.     Wells Fargo denies the allegations of paragraph 55 of the Complaint.

                     VII.    THIRD CLAIM FOR RELIEF – ’681 PATENT

         56.     Paragraph 56 does not require a response by Wells Fargo.

         57.     Wells Fargo admits that the ’681 Patent is entitled, “System and method for mobile

  check deposit,” and indicates on its face that it issued on July 3, 2018. Wells Fargo admits that

  Exhibit 3 to the Complaint purports to be a copy of the ’681 Patent. Wells Fargo denies that the

  ’681 patent was duly and lawfully issued. Any remaining allegations are denied.

         58.     Wells Fargo admits that the ’681 Patent lists USAA as the assignee. Unless

  specifically admitted, Wells Fargo denies the remaining allegations of paragraph 58 of the

  Complaint, including (but not limited to) any allegations that Wells Fargo has committed any act

  of infringement either literally and/or under the doctrine of equivalents.

         59.     Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 59 of the Complaint are denied.




                                                  -9-
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 10 of 30 PageID #: 215



         60.    Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 60 of the Complaint are denied.

         61.    Wells Fargo admits that the version of Wells Fargo Mobile Deposit depicted in

  paragraph 61 of the Complaint instructs the user to indicate the amount to be deposited and the

  account into which the check is to be deposited. Unless specifically admitted, Wells Fargo denies

  the remaining allegations of paragraph 61 of the Complaint.

         62.    Wells Fargo denies the allegations of paragraph 62 of the Complaint.

         63.    Wells Fargo admits that the version of Wells Fargo Mobile Deposit depicted in

  paragraph 63 of the Complaint states, “Center check and hold steady.” Unless specifically

  admitted, Wells Fargo denies the remaining allegations of paragraph 63 of the Complaint.

         64.    Wells Fargo denies the allegations of paragraph 64 of the Complaint.

         65.    Wells Fargo denies the allegations of paragraph 65 of the Complaint.

         66.    Wells Fargo denies the allegations of paragraph 66 of the Complaint.

         67.    Wells Fargo admits that USAA has approached Wells Fargo regarding licensing

  of USAA’s mobile deposit patents.       Unless specifically admitted, Wells Fargo denies the

  remaining allegations of paragraph 67 of the Complaint, including (but not limited to) any

  allegation that Wells Fargo has committed any act of infringement.

         68.    Wells Fargo denies the allegations of paragraph 68 of the Complaint.

         69.    Wells Fargo denies the allegations of paragraph 69 of the Complaint.

         70.    Wells Fargo denies the allegations of paragraph 70 of the Complaint.

         71.    Wells Fargo denies the allegations of paragraph 71 of the Complaint.

         72.    Wells Fargo denies the allegations of paragraph 72 of the Complaint.

         73.    Wells Fargo denies the allegations of paragraph 73 of the Complaint.




                                               - 10 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 11 of 30 PageID #: 216



         74.     Wells Fargo denies the allegations of paragraph 74 of the Complaint.

                    VIII. FOURTH CLAIM FOR RELIEF – ’227 PATENT

         75.     Paragraph 75 does not require a response by Wells Fargo.

         76.     Wells Fargo admits that the ’227 Patent is entitled “Systems and methods for

  remote deposit of checks,” and indicates on its face that it issued on April 24, 2014. Wells Fargo

  admits that Exhibit 4 to the Complaint purports to be a copy of the ’227 patent. Wells Fargo denies

  that the ’227 patent was duly and lawfully issued. Any remaining allegations are denied.

         77.     Wells Fargo admits that the ’227 Patent lists USAA as the assignee. Unless

  specifically admitted, Wells Fargo denies the remaining allegations of paragraph 77 of the

  Complaint.

         78.     Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 78 of the Complaint are denied.

         79.     Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 79 of the Complaint are denied.

         80.     Wells Fargo admits that the version of Wells Fargo Mobile Deposit depicted in

  paragraph 80 of the Complaint instructs the user to indicate the amount to be deposited and the

  account into which the check is to be deposited. Unless specifically admitted, Wells Fargo denies

  the remaining allegations of paragraph 80 of the Complaint.

         81.     Wells Fargo denies the allegations of paragraph 81 of the Complaint.

         82.     Wells Fargo admits that the version of Wells Fargo Mobile Deposit depicted in

  paragraph 82 of the Complaint states, “Center check and hold steady.” Unless specifically

  admitted, Wells Fargo denies the remaining allegations of paragraph 82 of the Complaint.

         83.     Wells Fargo denies the allegations of paragraph 83 of the Complaint.




                                                - 11 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 12 of 30 PageID #: 217



         84.     Wells Fargo denies the allegations of paragraph 84 of the Complaint.

         85.     Wells Fargo denies the allegations of paragraph 85 of the Complaint.

         86.     Wells Fargo denies the allegations of paragraph 86 of the Complaint.

         87.     Wells Fargo admits that USAA has approached Wells Fargo regarding licensing of

  USAA’s mobile deposit patents. Unless specifically admitted, Wells Fargo denies the remaining

  allegations of paragraph 87 of the Complaint, including (but not limited to) any allegation that

  Wells Fargo has committed any act of infringement.

         88.     Wells Fargo denies the allegations of paragraph 88 of the Complaint.

         89.     Wells Fargo denies the allegations of paragraph 89 of the Complaint.

         90.     Wells Fargo denies the allegations of paragraph 90 of the Complaint.

         91.     Wells Fargo denies the allegations of paragraph 91 of the Complaint.

         92.     Wells Fargo denies the allegations of paragraph 92 of the Complaint.

         93.     Wells Fargo denies the allegations of paragraph 93 of the Complaint.

         94.     Wells Fargo denies the allegations of paragraph 94 of the Complaint.

                     V.     FIFTH CLAIM FOR RELIEF – ’605 PATENT

         95.     Paragraph 95 does not require a response by Wells Fargo.

         96.     Wells Fargo admits that the ’605 Patent is entitled “Digital camera processing

  system,” and indicates on its face that it issued on May 10, 2016. Wells Fargo admits that Exhibit

  5 to the Complaint purports to be a copy of the ’605 Patent. Wells Fargo denies that the ’605

  patent was duly and lawfully issued. Any remaining allegations are denied.

         97.     Wells Fargo admits that the ’605 Patent lists USAA as the assignee. Unless

  specifically admitted, Wells Fargo denies the remaining allegations of paragraph 97 of the

  Complaint.




                                                - 12 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 13 of 30 PageID #: 218



         98.    Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 98 of the Complaint are denied.

         99.    Wells Fargo admits that Wells Fargo Mobile Deposit is accessible from Android or

  iPhone smartphones. Any remaining allegations of paragraph 99 of the Complaint are denied.

         100.   Wells Fargo denies the allegations of paragraph 100 of the Complaint.

         101.   Wells Fargo admits that the version of Wells Fargo Mobile Deposit depicted in

  paragraph 101 of the Complaint instructs the user to indicate the amount to be deposited and the

  account into which the check is to be deposited. Unless specifically admitted, Wells Fargo denies

  the remaining allegations in paragraph 101 of the Complaint.

         102.   Wells Fargo denies the allegations of paragraph 102 of the Complaint.

         103.   Wells Fargo admits that the version of Wells Fargo Mobile Deposit depicted in

  paragraph 103 of the Complaint states, “Center check and hold steady.” Unless specifically

  admitted, Wells Fargo denies the remaining allegations of paragraph 103 of the Complaint.

         104.   Wells Fargo denies the allegations of paragraph 104 of the Complaint.

         105.   Wells Fargo denies the allegations of paragraph 105 of the Complaint.

         106.   Wells Fargo denies the allegations of paragraph 106 of the Complaint.

         107.   Wells Fargo denies the allegations of paragraph 107 of the Complaint.

         108.   Wells Fargo denies the allegations of paragraph 108 of the Complaint.

         109.   Wells Fargo admits that USAA has approached Wells Fargo regarding licensing of

  USAA’s mobile deposit patents. Unless specifically admitted, Wells Fargo denies the remaining

  allegations of paragraph 109 of the Complaint, including (but not limited to) any allegation that

  Wells Fargo has committed any act of infringement.

         110.   Wells Fargo denies the allegations of paragraph 110 of the Complaint.




                                               - 13 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 14 of 30 PageID #: 219



         111.   Wells Fargo denies the allegations of paragraph 111 of the Complaint.

         112.   Wells Fargo denies the allegations of paragraph 112 of the Complaint.

         113.   Wells Fargo denies the allegations of paragraph 113 of the Complaint.

         114.   Wells Fargo denies the allegations of paragraph 114 of the Complaint.

         115.   Wells Fargo denies the allegations of paragraph 115 of the Complaint.

         116.   Wells Fargo denies the allegations of paragraph 116 of the Complaint.

                                 VI.     PRAYER FOR RELIEF

                Wells Fargo denies that USAA is entitled to any relief from Wells Fargo and denies

  all of the allegations contained paragraphs “A.” through “H.” of USAA’s Prayer for Relief.

                              VII.     DEMAND FOR JURY TRIAL

          117. Wells Fargo admits that the Complaint sets forth a request for trial by jury.




                                               - 14 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 15 of 30 PageID #: 220



                                   AFFIRMATIVE DEFENSES

         Wells Fargo’s Affirmative Defenses are listed below. Wells Fargo reserves the right to

  Amend its Answer to add additional affirmative defenses, including allegations of inequitable

  conduct, consistent with the facts discovered in this case.

                                          FIRST DEFENSE
                                         (Non-Infringement)

         1.      Wells Fargo does not infringe and has not infringed, under any theory of

  infringement (including directly (whether individually or jointly), indirectly (whether

  contributorily or by inducement)), and/or under the doctrine of equivalents, any valid, enforceable

  claim of U.S. Patent Nos. 9,224,136; 8,392,332; 10,013,681; 8,708,227; and 10,013,605 (“the

  Asserted Patents”).

                                        SECOND DEFENSE
                                           (Invalidity)

         2.      Each asserted claim of the Asserted Patents is invalid for failure to comply with

  one or more requirements of United States Code, Title 35, including without limitation, 35 U.S.C.

  §§ 101, 102, 103, and/or 112, and the rules, regulations, and laws pertaining thereto.

                                         THIRD DEFENSE
                                      (Limitation on Damages)

         3.      To the extent that USAA failed to properly mark any of its relevant products as

  required by 35 U.S.C. § 287 or otherwise give proper notice that Wells Fargo’s actions allegedly

  infringed the Asserted Patents, Wells Fargo is not liable to USAA for the acts alleged to have been

  performed before it received actual notice that it was allegedly infringing the Asserted Patents.

  Accordingly, upon information and belief, USAA’s claims for recovery of alleged damages may

  be limited by 35 U.S.C. § 287. In addition, upon information and belief, USAA’s claims for




                                                 - 15 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 16 of 30 PageID #: 221



  recovery of alleged damages are limited by 35 U.S.C. § 286, and USAA is barred from recovering

  costs in connection with this action under 35 U.S.C. § 288.

                                       FOURTH DEFENSE
                                       (Lack of Knowledge)

         4.      To the extent that USAA asserts that Wells Fargo indirectly infringes, either by

  contributory infringement or inducement of infringement, Wells Fargo is not liable to USAA for

  the acts alleged to have been performed before Wells Fargo knew that its actions would allegedly

  cause indirect infringement.

                                       FIFTH DEFENSE
                            (Prosecution History Estoppel/Disclaimer)

         5.      USAA’s claims are barred, in whole or in part, based on prosecution history

  estoppel and/or prosecution history disclaimer.

                                        SIXTH DEFENSE
                                       (Equitable Defenses)

         6.      On information and belief, USAA’s claims are barred, in whole or in part, by

  equitable doctrines including the doctrines of waiver, laches, acquiescence, unclean hands, and/or

  equitable estoppel.

                                      SEVENTH DEFENSE
                                          (License)

         7.      On information and belief, USAA’s claims are barred, at least in part, by the

  existence of licenses or releases between USAA and other third-parties. For example, USAA sued

  Mitek Systems, Inc., the leading technology company for mobile check deposit, in March 2012 in

  the United States District Court for the Western District of Texas in connection with Mitek

  Systems’ Mobile Deposit product and its patents related to mobile check deposit technology (with

  a provisional application filed as early as January 18, 2008). On information and belief, at least

  by July 2014, 2500 banks, including all of the top ten retail banks, had chosen to use Mitek


                                                - 16 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 17 of 30 PageID #: 222



  Systems’ Mobile Deposit product. Wells Fargo was one such bank. In September 2014, USAA

  and Mitek Systems reached a full settlement of all claims and issues between the parties, and in

  connection therewith, USAA dismissed with prejudice its claims and counterclaims of

  misappropriation of trade secrets, breach of contract, reimbursement, fraud and fraudulent

  inducement, correction of inventorship, and invalidity of Mitek Systems’ patents asserted in that

  litigation. Accordingly, USAA’s claims alleged in this case against Wells Fargo are barred by

  license or release.

                   PRAYER FOR RELIEF ON PLAINTIFF’S COMPLAINT

         WHEREFORE, Wells Fargo asks this Court to enter judgment in Wells Fargo’s favor and

  against USAA by granting the following relief:

         a)      Dismissal of all claims in USAA’s Complaint with prejudice and a complete denial

  of USAA’s request for a judgment of infringement, validity, enforceability, damages, interest,

  costs, and any other form of relief; and

         b)      An award to Wells Fargo of its reasonable attorneys’ fees, costs, and all interest

  (including without limitation any attorney fee awards based upon 35 U.S.C. § 285) and any such

  other and further relief as the Court finds just and proper.

                                         COUNTERCLAIMS

         1.      For its Counterclaims against Counterclaim Defendant United Services Automobile

  Association (“USAA”), Counterclaim Plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”), based on

  personal knowledge as to all acts or events that it has undertaken or witnessed, and upon

  information and belief as to all others, alleges the following. Wells Fargo reserves the right to

  amend its Counterclaims further to add additional counts, including allegations of inequitable

  conduct, consistent with the facts discovered in this case.




                                                  - 17 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 18 of 30 PageID #: 223



                                   NATURE OF THE ACTION

           2.    This is an action by Defendant and Counterclaim Plaintiff Wells Fargo pursuant to

  Rule 13 of the Federal Rules of Civil Procedure for declarations of non-infringement and invalidity

  of U.S. Patent Nos. 9,224,136 (“’136 Patent”); 8,392,332 (“’332 Patent”); 10,013,681 (“’681

  Patent”); 8,708,227 (“’227 Patent”); and 10,013,605 (“’605 Patent”) (the “Asserted Patents”).

  Counterclaim Plaintiff Wells Fargo strongly denies any claims of patent infringement. Taking and

  processing check images using a digital camera or mobile device was well-understood, routine,

  and conventional prior to the Asserted Patents. Counterclaim Plaintiff Wells Fargo prioritizes

  providing its customers with a simple, easy-to-use, and customer-driven mobile banking

  experience.

                                             PARTIES

           3.    Counterclaim Plaintiff Wells Fargo is a national banking association, with its

  principal place of business at 101 North Phillips Avenue, One Wachovia Center, Sioux Falls, SD

  57104.

           4.    On information and belief, and based on paragraph 1 of the Complaint as pled by

  USAA, Counterclaim Defendant USAA is an unincorporated association organized under the laws

  of the State of Texas, with a principal place of business at 9800 Fredericksburg Road, San Antonio,

  Texas 78288.

                                          JURISDICTION

           5.    These counterclaims arise under the patent laws of the United States, Title 35,

  United States Code, or are so related to claims arising under Title 35, United States Code, as to

  form part of the same case or controversy under Article III of the United States Constitution. The




                                                - 18 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 19 of 30 PageID #: 224



  jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq., and 28 U.S.C. §§ 1331,

  1338, 1367, and 2201-02.

          6.      Counterclaim Defendant USAA, based on averments in USAA’s Complaint, claims

  to own all rights, title, and interest in and to the Asserted Patents and claims to possess all rights

  of recovery. Counterclaim Defendant USAA has also claimed in its Complaint that Wells Fargo

  has infringed the Asserted Patents, which Wells Fargo expressly denies.

          7.      Counterclaim Defendant USAA has consented to personal jurisdiction by

  commencing its action for patent infringement in this judicial district, as set forth in its Complaint.

          8.      Counterclaim Defendant USAA has claimed that venue is proper in this judicial

  district under 28 U.S.C. § 1400(b), but venue is not convenient for Wells Fargo and Wells Fargo’s

  witnesses and Wells Fargo reserves the right to seek transfer pursuant to 28 U.S.C. § 1404. To the

  extent this action remains in this district, venue is appropriate for Wells Fargo’s counterclaims

  because USAA has consented to venue in this Court by filing its claims for alleged patent

  infringement in this district.

                                    FACTUAL ALLEGATIONS

          9.      The Asserted Patents purport to claim priority to U.S. Patent No. 7,873,200 filed

  on October 31, 2006.

                               Prior Art Electronic Check Processing

          10.     Electronic processing of financial transactions has a long history, dating back

  decades before the claimed priority dates of the Asserted Patents.




                                                  - 19 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 20 of 30 PageID #: 225



            11.    For example, in the 1970s, Automated Clearing House (ACH) was created and

  allowed for electronic financial transactions such as direct deposit or direct debit. 1

            12.    ACH was used to convert checks into electronic payments.

            13.    For example, ACH could be used in a point of purchase (POP) conversion, since

  September 1999, to convert checks into an electronic transaction at a cash register while the

  customer is present. Point of purchase transactions convert checks at a cash register to an

  electronic transaction, void the check, and return it to a customer. 2

            14.    As another example, ACH could be used in an accounts receivable conversion

  (ARC), since March 2002, to convert checks mailed or deposited to a drop box to pay a customer’s

  bill. 3

            15.    Additionally, the Federal Reserve in the 1990s attempted to shift away from paper

  via electronic check presentment (ECP). In electronic check presentment, the MICR line and the

  amount of the check were electronically transmitted and a paper check or truncated check

  (substitute electronic check) would be transmitted later. By 2002, 25% of checks deposited at

  Federal Reserve Bank offices were deposited using electronic check presentment. 4

            16.    Prior to the claimed priority date of the Asserted Patents, it was known that a check

  reader could read the MICR code on a paper check.




  1
   Automated Clearing Houses (ACHs), Federal Reserve Bank of New York (May 2000) (attached as Exhibit 1),
  available at https://www.newyorkfed.org/aboutthefed/fedpoint/fed31.html.
  2
   POP, ARC and BOC—A Comparison, Federal Reserve Banks, at 1(Jan. 7, 2009) (attached as Exhibit 2), available
  at https://web.archive.org/web/20090107101808/https://www.frbservices.org/files/eventseducation/
  pdf/pop_arc_boc_comparison.pdf.
  3
      Id.
  4
   David B. Humphrey & Robert Hunt, Getting Rid of Paper: Savings From Check 21, Working Paper No. 12-12,
  Research Department, Federal Reserve Bank of Philadelphia, at 9 (May 2012) (attached as Exhibit 3), available at
  https://philadelphiafed.org/-/media/research-and-data/publications/working-papers/2012/wp12-12.pdf.



                                                        - 20 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 21 of 30 PageID #: 226



             17.      For example, U.S. Patent No. 5,237,620, issued on August 17, 1993, disclosed a

  check reader that “detects a MICR code on a check and generates electrical signals representative

  of the MICR code.” 5

             18.      Additionally, U.S. Patent No. 5,444,616, issued on August 22, 1995, disclose a

  MICR reader that contains a “read head . . . that reads the account number from the magnetic ink

  characters 25 printed along the bottom edge of the check.” 6

             19.      Another example is found in U.S. Patent No. 6,059,185, issued on May 9, 2000,

  which discloses a “MICR reader 200 to read the checking account information pre-printed on the

  check.” 7

             20.      As yet another example, U.S. Patent No. 6,351,735, issued on February 26, 2002,

  discloses that “check reader 119 automatically scans the magnetic ink character recognition

  (MICR) data printed along the bottom edge of the customer’s check.” 8

             21.      Accordingly, electronic check presentment existed prior to the priority date of the

  Asserted Patents.

             22.      Electronic check presentment, using MICR character recognition, existed prior to

  the priority date of the Asserted Patents.

             23.      Electronic check presentment was well-understood, routine, and conventional prior

  to the priority date of the Asserted Patents.

             24.      Electronic check presentment, using MICR character recognition, was well-

  understood, routine, and conventional prior to the priority date of the Asserted Patents.



  5
      U.S. Patent No. 5,237,620 at Abstract (attached as Exhibit 4).
  6
      U.S. Patent No. 5,444,616 at 9:55-57 (attached as Exhibit 5).
  7
      U.S. Patent No. 6,059,185 at 3:49-50 (attached as Exhibit 6).
  8
      U.S. Patent No. 6,351,735 at 10:60-63 (attached as Exhibit 7).



                                                            - 21 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 22 of 30 PageID #: 227



                                    Check 21 and Prior Art Check Imaging

             25.      Check float accounts for the value of checks in process of transportation and/or

  collection, and represents the amount credited to the depositing bank before the value had been

  debited from the paying bank. After planes were grounded in response to September 11, 2001,

  check float rose significantly to $47 billion, well in excess of the daily average of $766 million for

  the first eight months of 2001. 9

             26.      In response to concerns about check float after September 11, 2001, the Federal

  Reserve asked Congress to change the law to allow substitute images of checks to be legally the

  same as the original check. 10

             27.      In 2003, Congress passed the Check Clearing for the 21st Century Act, which has

  come to be more commonly known as “Check 21.” 12 U.S.C. § 5001 et seq.

             28.      Check 21 took effect in 2004 and allowed banks to take images of the front and

  back of a paper check, electronically transfer that, and print a substitute check (paper reproduction

  of the front and back of the original check) for delivery to banks that would not accept checks

  electronically. 11

             29.      Check 21 was recognized as opening the door to remote check deposit solutions,

  for example, in U.S. Patent No. 7,609,873, filed December 7, 2005:

             Traditionally, businesses have deposited checks received from, for example,
             customers by physically taking them to a branch of their bank and depositing them
             over the counter with a teller or dropping them into a night deposit box. The actual
             physical presentation of checks to be deposited was necessary because, under prior
             banking laws, the depository bank had to present the original of each check to the

  9
   Jeffrey M. Lacker, Payment System Disruptions and the Federal Reserve Following September 11, 2001, The
  Federal Reserve Bank of Richmond, at 10 (Dec. 23, 2003) (attached as Exhibit 8).
  10
       Humphrey, Getting Rid of Paper, at 2.
  11
    Check Clearing for the 21st Century Act Foundation for Check 21 Compliance Training, Federal Financial
  Institutions Examination Council, (Oct. 16, 2004) (attached as Exhibit 9), available at
  https://web.archive.org/web/20041016100648/https://www.ffiec.gov/exam/check21/check21foundationdoc.htm



                                                     - 22 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 23 of 30 PageID #: 228



             corresponding paying bank in order to clear the check. This changed in October of
             2004 with the enactment of The Check Clearing for the 21st Century Act,
             commonly referred to Check 21. Check 21 removed the legal requirement that an
             original paper check had to be presented to obtain payment. Instead, banks can now
             use digital images to transport check data from the bank of first deposit to the
             paying bank. Thus, depositors now have the option of depositing checks
             electronically. In particular, when a depositor wishes to deposit one or more checks,
             an operator, such an accounts receivable clerk, may scan each of the paper checks
             to be deposited using some type of a digital scanner to create an image of each
             check. The check images may then be transmitted electronically to the bank of first
             deposit. If any downstream bank, such as the paying bank, cannot process a check
             image, the image can be printed, according to certain specifications, to create what
             is known as a substitute check, which is the legal equivalent of the original paper
             check. Check 21 has thus opened the door for remote check deposit solutions
             wherein check images, rather than original paper checks, are used to make deposits,
             thereby enabling businesses to eliminate trips to the bank. In addition, the use of
             check images also reduces check transportation costs among banks and improves
             funds availability. 12

             30.      USAA also recognized the benefits of Check 21 as increasing productivity, in U.S.

  Patent Application Publication No. 2002/0097046, published May 5, 2005:

             This invention allows bankers all across the continent to lessen their labor
             expenditures and manual operating costs, while increasing service options to their
             customers. Banking productivity will increase due to less paper processing. With
             the new Law, Check 21 century act (as of October 2004), substitute checks will
             allow banks to decrease paper trails, by allowing substitutes of the checks to be
             accepted. This invention will allow users and the banking industry to quickly adapt
             and make a comfortable transition using this tool as a “banker's handyman.” 13


             31.      One method for processing check images under Check 21 is to take front and back

  images of a check and then process those images via optical character recognition to determine the

  financial data (account number and routing number) for further processing of the check.




  12
       U.S. Patent No. 7,609,873 at 1:13-45 (attached as Exhibit 10).
  13
       U.S. Patent Application Publication No. 2002/0097046 at ¶ [0011] (attached as Exhibit 11).



                                                           - 23 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 24 of 30 PageID #: 229



             32.      Prior to the claimed priority date of the Asserted Patents, it was known that one

  could process images via optical character recognition (“OCR”) to identify the text present in those

  images.

             33.      For example, U.S. Patent No. 5,077,805, issued on May 7, 1990, discloses a system

  for optical character recognition using both “feature-based character recognition” and “template

  matching character recognition.” 14

             34.      Additionally, U.S. Patent No. 5,091,968, issued on December 28, 1990, discloses

  an “optical scanner” that scans a document and compares to “predetermined character-

  identification patterns (templates)” to identify the characters in a document. 15

             35.      In another example, U.S. Patent No. 5,455,875, issued on August 3, 1993, discloses

  “optical character recognition logic” that processes “electronically stored document images” to

  identify the characters in the document. 16

             36.      In yet another example, U.S. Patent No. 6,148,102, issued on May 29, 1997,

  discloses a system for using optical character recognition and “recognizing text in a multicolor

  image.” 17

             37.      In yet another example, the well-known document display and processing software

  suite, Adobe Acrobat, offered “Optical Character Recognition in 16 languages” with “legal,

  medical, scientific, and large user-defined dictionaries” as early as 2000 in its Adobe Acrobat

  Capture 3.0 release. 18



  14
       U.S. Patent No. 5,077,805 at Abstract (attached as Exhibit 12).
  15
       U.S. Patent No. 5,091,968 at Abstract (attached as Exhibit 13).
  16
       U.S. Patent No. 5,455,875 at Abstract (attached as Exhibit 14).
  17
       U.S. Patent No. 6,148,102 at Abstract (attached as Exhibit 15).
  18
       Big Red Book, Adobe Systems Incorporated (2000) at 10 (attached as Exhibit 16).



                                                            - 24 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 25 of 30 PageID #: 230



             38.      In addition, prior to the claimed priority date of the Asserted Patents, it was known

  that one could take images of a check and then process those images via optical character

  recognition (“OCR”).

             39.      For example, U.S. Patent No. 5,345,090, issued on March 8, 1993, discloses a check

  reader with an “optical reader.” This patent explained that a signal “trigger[s] the optical detector

  circuitry to begin capturing image data for the purposes of capturing MICR line data for decoding.

  In this particular embodiment, the optical detector chip and associate circuity and software utilizes

  a neural network technology.” 19

             40.      Additionally, U.S. Patent No. 6,181,837, issued on January 30, 2001, discloses a

  check image system in which “checks 1 are then conveyed along the track 220 sequentially to

  digital imager 204 . . . . The check images made by the imager are passed to the Optical Character

  Recognition device (OCR) 206.” The patent explains that the OCR device “through optical

  character recognition, decodes the MICR characters optically from the image.” 20

             41.      As another example, U.S. Patent No. 6,473,519, issued on October 29, 2002

  discloses an “imaging assembly [for] imaging the dollar amount line of a check [that] may be, for

  example, a full width imaging assembly having optics for imaging the full width of a check.” 21

             42.      In sum, processing images via OCR to identify the text present in those images

  existed prior to the priority date of the Asserted Patents.

             43.      Moreover, taking images of a check and then processing those images via OCR,

  existed prior to the priority date of the Asserted Patents.




  19
       U.S. Patent No. 5,345,090 at Abstract and 7:8-12 (attached as Exhibit 17).
  20
       U.S. Patent No. 6,181,837 at 14:20-25, and 14:61-63 (attached as Exhibit 18).
  21
       U.S. Patent No. 6,473,519 at 16:32-35 (attached as Exhibit 19).



                                                           - 25 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 26 of 30 PageID #: 231



         44.       Processing images via OCR to identify the text present in those images was well-

  understood, routine, and conventional prior to the priority date of the Asserted Patents.

         45.       Taking check images and then processing those images via OCR, was well-

  understood, routine, and conventional prior to the priority date of the Asserted Patents.

         46.       Taking check images using a digital camera, including a camera on a phone was

  well-understood, routine, and conventional prior to the priority date of the Asserted Patents.

               COUNT I (DECLARATION REGARDING NON-INFRINGEMENT)

         47.       Wells Fargo incorporates and realleges the foregoing paragraphs of these

  counterclaims.

         48.       Based on USAA’s filing of this lawsuit and Wells Fargo’s First and Fourth

  Defenses above, an actual controversy has arisen and now exists between the parties as to whether

  Wells Fargo infringes the Asserted Patents.

         49.       Wells Fargo does not infringe and has not infringed, under any theory of

  infringement (including directly (whether individually or jointly), indirectly (whether

  contributorily or by inducement)), and/or under the doctrine of equivalents, any valid, enforceable

  claim of the Asserted Patents.

         50.       Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Wells

  Fargo requests a declaration by the Court that it does not infringe and has not infringed, under any

  theory of infringement (including directly (whether individually or jointly) or indirectly (whether

  contributorily or by inducement)), any valid, enforceable claim of the Asserted Patents.

                   COUNT II (DECLARATION REGARDING INVALIDITY)

         51.       Wells Fargo incorporates and realleges the foregoing paragraphs of these

  counterclaims.




                                                 - 26 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 27 of 30 PageID #: 232



         52.      Based on USAA’s filing of this action and Wells Fargo’s Second Defense above,

  an actual controversy has arisen and now exists between the parties as to the validity of the claims

  of the Asserted Patents.

         53.      One or more claims of the Asserted Patents are invalid under Title 35 of the United

  States Code, including without limitation, §§ 101, 102, 103, and/or 112, and the rules, regulations,

  and laws pertaining thereto.

         54.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., and

  35 U.S.C. § 100 et seq., Wells Fargo requests a declaration by the Court that the claims of the

  Asserted Patents are invalid under Title 35 of the United States Code for failing to satisfy the

  requirements of, without limitation, 35 U.S.C. §§ 101, 102, 103, and/or 112.

                                           JURY DEMAND

         55.      Wells Fargo hereby demands trial by jury on all issues.

               PRAYER FOR RELIEF ON WELLS FARGO’S COUNTERCLAIMS

         WHEREFORE, Wells Fargo asks this Court to enter judgment in Wells Fargo’s favor and

  against USAA by granting the following relief:

               a) a declaration that Wells Fargo does not infringe and has not infringed, under any

  theory of infringement (including directly (whether individually or jointly) or indirectly (whether

  contributorily or by inducement)), any valid, enforceable claim of the Asserted Patents;

               b) a declaration by the Court that the claims of the Asserted Patents are invalid under

  Title 35 of the United States Code for failing to satisfy the requirements of, without limitation, 35

  U.S.C. §§ 101, 102, 103, and/or 112;

               c) a permanent injunction restraining USAA, and their respective officers, agents,

  servants, employees, attorneys, and any other persons acting on their behalf or in concert with




                                                  - 27 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 28 of 30 PageID #: 233



  them, from charging or threatening, orally or in writing, that the Asserted Patents been infringed

  by Wells Fargo under any subsection of 35 U.S.C. § 271; and

             d) an award to Wells Fargo of its reasonable attorneys’ fees, costs, and all interest

  (including without limitation any attorney fee awards based upon 35 U.S.C. § 285) and any such

  other and further relief as the Court finds just and proper.




                                                  - 28 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 29 of 30 PageID #: 234




   October 15, 2018.                  Respectfully submitted,

                                      WINSTON & STRAWN LLP
                                      By: /s/ Thomas M. Melsheimer
                                          Thomas M. Melsheimer
                                          Texas Bar No. 13922550
                                          tmelsheimer@winston.com
                                          Michael A. Bittner
                                          Texas Bar No. 00790975
                                          mbittner@winston.com
                                          James T. Underwood
                                          Texas Bar No. 24102587
                                          tunderwood@winston.com
                                          2121 N. Pearl Street, Suite 900
                                          Dallas, TX 75201

                                               E. Danielle T. Williams
                                               North Carolina Bar No. 23283
                                               dwilliams@winston.com
                                               Winston & Strawn LLP
                                               300 S. Tryon Street, 16th Floor
                                               Charlotte, NC 28202

                                               Matthew R. McCullough
                                               California Bar No. 301330
                                               mrmcculough@winston.com
                                               Winston & Strawn LLP
                                               275 Middlefield Road, Suite 205
                                               Menlo Park, CA 94025

                                               Counsel for Defendant
                                               Wells Fargo Bank, N.A.




                                      - 29 -
Case 2:18-cv-00366-JRG-RSP Document 11 Filed 10/15/18 Page 30 of 30 PageID #: 235



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 15, 2018, a true and correct copy of the above and

  foregoing document has been served on all counsel of record who are deemed to have consented

  to electronic service via the Court’s CM/ECF system. Any other counsel of record will be served

  via electronic mail.



                                                       /s/ Thomas M. Melsheimer
                                                       Thomas M. Melsheimer




                                              - 30 -
